DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on 12/3/2021 has been entered. Claims 2-3 have been canceled. Claim 1 
and 4-19 remain for examination.

Allowable Subject Matter
Claims 1 and 4-19 are allowed.

The following is a statement of reasons for the indication of allowable subject matter: The amendment to claim 1 filed on 12/3/2021 is considered persuasive. The Terminal Disclaimer filed on 3/16/2021 has been approved and thus vacates all pending obvious double patenting grounds of rejection on the claims. Further, the prior art fails to disclose:
i. a smartcard as recited in claim 1 
portion , wherein the top metal layer comprises a module cavity and a first slit extending from an outer edge of the top metal layer to the module cavity, and wherein the bottom metal layer comprises a module opening and a second slit extending from an outer edge of the bottom metal layer to the module opening; and 
a layer of adhesive between the top metal layer and bottom metal layer 

 	iii. the smartcard of claim 1, further comprising: a top plastic layer disposed atop the top metal layer; and an adhesive layer disposed between the top and bottom metal layers; wherein the top plastic layer has a thickness of approximately 150 pm; 2wherein the top metal layer has a thickness of approximately 150 pm; wherein the adhesive layer has a thickness of approximately 50 pm; wherein the bottom metal layer has a thickness of approximately 150 pm; wherein the laminated metal core has a thickness of approximately 350 pm; wherein the module cavity has a depth of approximately 250 pm; and wherein the module opening has a depth of approximately 360 pm (claim 6).
	iv. method of manufacturing a metal core for a smartcard, comprising: providing a first metal layer; providing a second metal layer; providing an adhesive layer between the first and second metal layers; and laminating the first and second metal layers together to form the metal core; characterized by: forming a first portion of a stepped opening in the first metal layer, wherein the first portion has a first thickness and shape; and forming a second portion of the stepped opening in the second metal layer, wherein the second portion has a second thickness and shape.
	v. smartcard comprising: a metal layer having an outer edge, an opening for receiving at least a portion of a transponder chip module, and a slit extending through the metal layer from one end at the outer edge of the metal layer to another end at the opening; wherein the slit is wider at its outer edge end or its opening end (claim 15).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN MINH LE whose telephone number is (571)272-2396. The examiner can normally be reached 6:30-5:00 PM M-Th..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THIEN M LE/Primary Examiner, Art Unit 2887